                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                              :      CHAPTER 13 PROCEEDINGS

JIM R. RAMSEY                                       :      CASE NO: 16-62188

JENNIFER L. RAMSEY                                  :      JUDGE RUSS KENDIG

DEBTOR(S)                                           :      MODIFICATION OF
                                                           CHAPTER 13 PLAN

*****************************************************************************

       Now comes the Standing Chapter 13 Trustee, Dynele L. Schinker-Kuharich, and

pursuant to 11 U.S.C., Section 1329 (a)(1) modifies the Debtor's Chapter 13 Plan as follows:

       The dividend being paid to general unsecured creditors will increase from 19.76% to

24.08%. All other terms of the confirmed plan, including the commitment period and the amount

of the plan payment, remain unchanged.



                                            /s/Dynele L. Schinker-Kuharich
                                            Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                                            200 Market Avenue North, Suite LL30
                                            Canton, OH 44702




16-62188-rk      Doc 41    FILED 03/26/19      ENTERED 03/26/19 09:07:17           Page 1 of 3
                                CERTIFICATE OF SERVICE

I certify that on March 26, 2019, a true and correct copy of the MODIFICATION was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

RYAN J GERACE, on behalf of JIM R. and JENNIFER L. RAMSEY, at RJGerace@gmail.com

And by regular U.S. Mail, postage prepaid, on:

JIM R. and JENNIFER L. RAMSEY
1417 ROWLAND AVENUE, NE
CANTON, OH 44705
                                             /s/ Dynele L. Schinker-Kuharich
                                             Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                                             200 Market Avenue North, Suite LL30
                                             Canton, Ohio 44702
                                             330-455-2222




16-62188-rk      Doc 41     FILED 03/26/19       ENTERED 03/26/19 09:07:17          Page 2 of 3
                          NOTICE OF MODIFICATION OF PLAN

DYNELE L. SCHINKER-KUHARICH, the Standing Chapter 13 Trustee, has filed papers
with the Court to have this bankruptcy case modified.

Your rights may be affected. You should read these papers carefully to discuss them with
your attorney, if you have one, in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

If you do not want the court to modify this bankruptcy case, or if you want the court to consider
your views on the modification, then on or before APRIL 16, 2019, you or your attorney must
file with the Court an objection to the modification at:

                              Clerk of Court
                              United States Bankruptcy Court
                              Ralph Regula Federal Building
                              401 McKinley Ave S.W.
                              Canton, OH 44702

If you mail your objection to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

You must also send a copy to:

                              Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                              200 Market Avenue North, Suite LL30
                              Canton, Ohio 44702

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the modification and may enter an order granting that relief.

Date: March 26, 2019

/S/ Dynele L. Schinker-Kuharich
Dynele L. Schinker-Kuharich, Chapter 13 Trustee
200 Market Avenue North, Suite LL30
Canton, OH 44702




 16-62188-rk     Doc 41     FILED 03/26/19        ENTERED 03/26/19 09:07:17          Page 3 of 3
